Name: Commission Regulation (EEC) No 2549/83 of 12 September 1983 amending Regulation (EEC) No 625/78 as regards the quality of skimmed-milk powder offered for intervention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 9 . 83 Official Journal of the European Communities No L 252/5 COMMISSION REGULATION (EEC) No 2549/83 of 12 September 1983 amending Regulation (EEC) No 625/78 as regards the quality of skimmed-milk powder offered for intervention THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 7 (5) thereof, Whereas Annex I to Commission Regulation (EEC) No 625/78 of 30 March 1978 on detailed rules of application for public storage of skimmed-milk powder (3), as last amended by Regulation (EEC) No 2680/82 (4), lays down the characteristics of the skim ­ med-milk powder and the control methods applic ­ able ; whereas, in the light of experience acquired in applying the Regulation, it is apparent that some of the characteristics and control arrangements should be altered in order to make more effective the control of compliance with the required conditions for skim ­ med-milk powder ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management ' Committee for Milk and Milk products, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 625/78 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 .I1) OJ No L 163, 22 . 6 . 1983, p. 56 . (3) OJ No L 84, 31 . 3 . 1978 , p. 19 . (") OJ No L 284, 7 . 10 . 1982, p. 15 . No L 252/6 Official Journal of the European Communities 13 . 9 . 83 ANNEX ANNEX I QUALITY OF SKIMMED-MILK POWDER 1,00 % maximum 4,0 % maximum 1 . Characteristics : (a) Fat content : (b) Water content : (c) Titratable acidity :  in ml of decinormal sodium hydroxide solution :  in lactic acid : (d) Lactate content : (e) Additives : (f) Phosphatase test : (g) Solubility index : (h) Degree of purity : ( i ) Total colony count : (k) Coli aerogenes organisms : (1) Detection of buttermilk : (m) Detection of whey : (n) Taste and smell ; (o) Appearance : 2. Control measures 3,0 maximum 0,15 % maximum 200 mg/100 g maximum none negative , i.e. equal or less than 4 micrograms per gram of reconstituted milk 0,5 ml maximum 15,0 mg maximum, i.e. at least disc B 50 000 per g maximum negative in 0,1 g negative negative clean white or slightly yellowish colour, free from impurities or coloured particles (a) Without prejudice to the provisions concerning the harmonization of analytical methods, the following reference methods are oblgatory for the application of this Regulation : International Standard FIL 9A : 1969 International Standard FIL 26 : 1964 ADMI Standard Methods ED, 1971 , page 31 International Standard FIL 69 : 1972 or an enzy ­ matic method giving equivalent results International Standard FIL 63 : 1971 ADMI Standard Methods ED, 1971 , page 26 ADMI Standard Methods ED, 1971 , page 28 International Standard FIL 49 : 1970 International Standard FIL 64 : 1971  fat content :  water content :  acidity :  lactate content :  phosphatase test :  solubility index :  degree of purity :  total colony count :  Coli aerogenes organisms (b) As regards the detection of :  buttermilk : the absence of buttermilk can be ensured, either by an on-the-spot inspection , without prior notice, of the production plant carried out at least once a week, or by a laboratory analysis of the end product (') quantitative determination of free sialic acid (2) tests laid down by the Member States  rennet whey :  acid whey : (') The Member States shall notify the Commission of the method chosen . In addition, the Member States shall notify the Commission each month of the maximum and minimum values observed and the average value established during the previous month as a result of the laboratory analysis . (2) With regard to the detection of rennet whey by the quantitative determination of free sialic acid, the method of analysis shall be that laid down in points 1 to 7 in Annex IV. If the result thus ob ­ tained is higher than 60 ppm, the tests set out in point 8 of the same Annex must be carried out . Until 31 March 1984, Member States may continue to use the same system of analysis applied on 1 January 1984.'